DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species I in the reply filed on 07/29/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Upon further consideration, the election of species requirement is withdrawn with respect to species III (claims 2 and 7-8) since these claims appear to correspond to the same inventive concept as the elected species. 
Claim Objections
Claims 1-4, 7-8, and 12-24 are objected to because of the following informalities:  claim 1, and all dependent claims thereof, appears to interchangeably use the terms “field-of-view” and “field-of-interest.” Consistent language would improve the clarity of the claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 12-16, 18-19, 22, 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Demené, Charlie, Elodie Tiran, Lim-Anna Sieu, Antoine Bergel, Jean Luc Gennisson, Mathieu Pernot, Thomas Deffieux, Ivan Cohen, and Mickael Tanter. "4D microvascular imaging based on ultrafast Doppler tomography." Neuroimage 127 (2016): 472-483 (hereinafter “Demené A”) in view of Demené, Charlie, Thomas Deffieux, Mathieu Pernot, Bruno-Félix Osmanski, Valérie Biran, Jean-Luc Gennisson, Lim-Anna Sieu et al. "Spatiotemporal clutter filtering of ultrafast ultrasound data highly increases Doppler and fUltrasound sensitivity." IEEE transactions on medical imaging 34, no. 11 (2015): 2271-2285 (hereinafter “Demené B”).

Demené B, in the same field of endeavor, teaches creating a matrix for the acquired ultrasound data (B. Singular Value Decomposition of Ultrafast Ultrasonic Data); performing a low-rank matrix decomposition on each ultrasound data submatrix, thereby generating decomposed data that includes decomposed matrix values for each ultrasound data matrix (B. Singular Value Decomposition of Ultrafast Ultrasonic Data); estimating at least one of a low-order cutoff value based on the decomposed data or a high-order cutoff value based on the decomposed data, wherein the low-order cutoff value differentiates signals attributable to tissue from signals attributable to blood flow and the high-order cutoff value differentiates signals attributable to blood flow from signal attributable to noise (C. Implementation of the SVD Filter); extracting signals that are attributable to blood flow in the subject's vasculature from each ultrasound data submatrix using the at least one of the low-order cutoff value or high-order cutoff value (C. Implementation of the SVD Filter).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to implement the SVD filter of Demené A in the manner taught by Demené B in view of the explicit suggestion to do so made by Demené A.
Further regarding claim 1: Demené A and Demené B teach combining the extracted signals to generate an image that depicts blood flow in the subject's vasculature in the field-of-view (Demené A – Results).

Regarding claim 3: Demené A and Demené B teach the method as recited in claim 2, wherein step (d) includes generating a singular value curve by plotting the singular values and selecting the low-order cutoff value based on a decay rate of singular value curve (Demené B - C. Implementation of the SVD Filter; figure 4B and all associated description).
Regarding claims 12 and 13: Demené A and Demené B teach the method as recited in claim 1, wherein step (e) includes weighting the decomposed matrix values in the decomposed data that are lower than the low-order cutoff value and higher than the high-order cutoff value using weighting coefficients to reduce contributions from those decomposed matrix values in the data submatrices, wherein the weighting coefficients include zero-valued coefficients (Demené B - C. Implementation of the SVD Filter, figures 4 and 5, eqn. 7 – rejecting the values below the cutoff is equivalent to 0-weighting).
Regarding claim 14: Demené A and Demené B teach the method as recited in claim 12, wherein step (e) includes performing an inverse of the low-rank matrix decomposition to convert the decomposed data to estimates of blood flow signal in each data submatrix (Demené B – figure 5, eqn. 7).
Regarding claim 15: Demené A and Demené B teach the method as recited in claim 1, wherein step (f) includes generating image intensity values at each pixel location in the image by averaging the extracted signals at a given pixel location across a plurality of local windows that contain the given pixel (Demené A - Power Doppler 4D imaging).
Regarding claim 16: Demené A and Demené B teach the method as recited in claim 1, wherein at least some of the ultrasound data submatrices correspond to overlapping subvolumes (Demené A - Data processing - 18 acquired volumes, which are overlapping).

	Regarding claim 20: Demené A and Demené B teach the method as recited in claim 18, wherein the denoising filter is based on symmetric temporal frequency spectrum characteristics of noise signals and asymmetric temporal frequency spectrum characteristics of blood signals (Demené A - Deconvolution filter, the noise is Gaussian which is symmetric).
	Regarding claim 21: Demené A and Demené B teach the method as recited in claim 20, wherein the symmetric temporal frequency spectrum characteristics are determined based on at least one of a sum of an absolute difference, a cross-correlation, or a shape similarity measurement (Demené A - Deconvolution filter, noise estimate was calculated by variance which can include a sum of an absolute difference or could be used as a “shape similarity measurement” in the absence of any further limitation).
	Regarding claim 22: Demené A and Demené B teach the method as recited in claim 1, wherein step (d) includes validating the at least one of the low-order cutoff value or the high-order cutoff value based on a set of rules related to a fidelity of the at least one of the low-order cutoff value or the high-order cutoff value (Demené B - A. Phantom Study, eqn. 9 – the CNR was used to validate the SVD filter against other filtering methods).
	Regarding claim 24: Demené A and Demené B teach the method as recited in claim 1, wherein the subject's vasculature in the field-of-view includes at least one of small blood vessels or microvasculature (Demené A – Abstract, Introduction, Discussion; Demené B – Abstract, Introduction, Discussion).
	Regarding claim 25: Demené A teaches a method for generating an image that depicts blood flow in a subject's vasculature using an ultrasound imaging system, the steps of the method comprising: (a) acquiring ultrasound signal data from a field-of-view in a subject (Experimental setup). While Demené A does not describe the specific steps (b)-(d), Demené A 
Demené B, in the same field of endeavor, teaches creating a matrix for the acquired ultrasound data (B. Singular Value Decomposition of Ultrafast Ultrasonic Data); performing a low-rank matrix decomposition on the ultrasound data, thereby generating decomposed data that includes decomposed matrix values for the ultrasound data (B. Singular Value Decomposition of Ultrafast Ultrasonic Data); estimating a low-order cutoff value based on the decomposed data and a high-order cutoff value based on the decomposed data, wherein the low-order cutoff value differentiates signals attributable to tissue from signals attributable to blood flow and the high-order cutoff value differentiates signals attributable to blood flow from signal attributable to noise (C. Implementation of the SVD Filter; both SVD filtering and band-pass Butterworth filtering, comprising a high and low order cutoff, are performed); extracting signals that are attributable to blood flow in the subject's vasculature from the ultrasound data using the at least one of the low-order cutoff value or high-order cutoff value (C. Implementation of the SVD Filter).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to implement the SVD filter of Demené A in the manner taught by Demené B in view of the explicit suggestion to do so made by Demené A.
Further regarding claim 25: Demené A and Demené B teach generating an image that depicts blood flow in the subject's vasculature in the field-of-view based on the extracted signals (Demené A – Results).
Regarding claim 26: Demené A and Demené B teach the method as recited in claim 25, wherein step (e) includes processing the image with a computer system to reduce effects of non-uniform noise distribution in the image (Demené A - Deconvolution filter).
Regarding claim 27: Demené A and Demené B teach the method as recited in claim 26, wherein processing the image to reduce effects of non-uniform noise distribution in step (e) .
Allowable Subject Matter
Claims 4, 7, 8, 17, 19, 23, and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Objections to claims 1-4, 7-8, and 12-24 are withdrawn in light of the amendments to the claims.
Applicant’s arguments with respect to prior art rejections of claims 1-3, 12-16, 18, 20-22, and 24, filed 02/03/2022, have been fully considered but are not persuasive.
Applicant argues that the 18 acquired volumes of Demene A  are not “sub-volumes.” Applicant cites a portion of Demene A which describes a simulation of a point spread function (Simulation of the 3D point spread function, pg. 474 and the legend of figure 1 on pg. 475). Applicant further argues that one skilled in the art would appreciate that averaging “sub-volumes” would result in wiping out any relevant information within the images, “as sub-volumes represent different spatial portions of the field-of-view.”
Examiner respectfully disagrees. First, it is noted that the portion of Demene A which Applicant cites in support of Applicant’s arguments is not the portion relied upon in the rejection. Applicant’s cited portion does indeed teach a determination and evaluation of a simulated point spread function. However, the portion of Demene A which was cited in the rejection is the section titled Data Processing (pg. 476), which clearly discloses that “Eighteen volumes with a rotation step size of 10° were acquired in vivo in a rat brain with the UFD-T system. Each volume was made of 65 Power Doppler (PW) images obtained as described in the Ultrasonic 
Vascular images were obtained via the Ultrafast Compound Doppler
Imaging technique (Bercoff et al., 2011).... In order to dis-
criminate blood signals from tissue clutter, the 400 Ultrafast Compound
Doppler frame stacks were filtered using a dedicated spatiotemporal
filter (Demene et al., 2015). This spatiotemporal filter used a singular
value decomposition of the ultrasonic data to remove the tissue signal.

Where the result of each acquired, filtered volume is sθ(x’,y’,z’) (eqn. 1), corresponding to sθ(x’,y’,z’) in eqn. 6. That is, each of the 18 acquired volumes is filtered using the filter of Demene B upon acquisition and prior to further processing. While Applicant has identified another mention of 18 (simulated) volumes, these two instances are not the same. The cited portion of Demene A is clearly describing 18 real data acquisitions that are filtered according to Demene B prior to rotation and additional processing. 
With respect to Applicant’s allegation that the sub-volumes represent different spatial portions of the field-of-view, it is noted that ultrasound volume data is a matrix (see e.g. “input data matrix” in paragraph [0036] of the instant specification, where the data acquired by the ultrasound system is described as either a 3D or 4D matrix). Examiner respectfully notes that any matrix is a submatrix of itself as evidenced by Harville, David A. "Matrix algebra from a statistician's perspective." (1998): 164-164 (see pg. 14). While the specification provides that the submatrices can be smaller than the input matrix and may be spatially distinct ([0037]), this is not required and nothing in the instant specification precludes submatrices that are the same size/dimensions as the input matrices (volume/data). 
The rejections are maintained.
With respect to amended claim 25, Applicant’s arguments have been fully considered but are moot in view of the updated grounds of rejection necessitated by amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484. The examiner can normally be reached 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793